In Mandamus and Prohibition. On relator’s motion for stay and motion for leave to amend complaint and respondent’s motion to dismiss. Motion for stay denied, motion for leave to amend complaint denied as moot, and motion to dismiss granted in part as to the complaint for a writ of mandamus.
An alternative writ of prohibition is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05. The parties shall file any evidence they intend to present within 20 days of the date of the entry; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondent’s brief.